Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5 and 11 in the reply filed on April 15, 2022 is acknowledged. Claims 1-11 are currently pending.  Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2022.
Claim 12 has been canceled. Applicant is advised that canceled claims should not be accompanied by text. It should only recite that the claim is canceled. i.e. 12. (Canceled)
Claims 1-5 and 11 are currently under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 2, 2021 and February 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Claim Objections
3.	Claims 3-4 are objected to because of the following informalities: 
As it pertains to claim 3, said claim depends upon a rejected base claim.
As it pertains to claim 4, ‘Candida Albican’ should recite ‘Candida albican’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered vague and indefinite by the use of “(Candia albican)”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  Specifically, having the recited yeast situated between parenthesis renders the claim indefinite because it is not clear what is included and what is to be excluded. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaman et al., Clinca Chimica Acta, 2010; 411:147-154 (supplied by Applicant).
Independent claim 1 is drawn to a quality control substance for use with a microscopy-based sediment analyzer, the quality control substance comprising: a urine matrix; and a cancer cell, an algae cell, a yeast cell, egg white, or any combination thereof.
Zaman discloses a quality control substance for use with a microscopy-based urine sediment analyzer. Analysis of the sample was able to detect and classify urine particles as red blood cells, white blood cells, squamous epithelial cells, crystals, bacteria, yeast and sperm (see page 148; 2.1-2.2; meeting the limitations of claims 1 and 5). Study 2.2 discloses that the sample collection, handling and transport have already been described previously [3]. The reference of [3] teaches that “Random urine, voided in a plastic beaker, was aspirated (10 mL) into Uridraw evacuated conical plastic tubes (Terumo Europe, Leuven, Belgium) and sent to the laboratory by means of a pneumatic tube system” (plastic tubes meeting the limitation of ‘urine matrix’). Lastly, Zaman discloses that they were able to count and identify RBC, WBC, squamous epithelial cells, yeast, bacteria, calcium-oxalate crystals in urine (see conclusion; meeting the limitation of claim 11).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

6.	Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., US 2016/0021872 A1; Filed: 1/28/16.
Independent claim 1 is drawn to a quality control substance for use with a microscopy-based sediment analyzer, the quality control substance comprising: a urine matrix; and a cancer cell, an algae cell, a yeast cell, egg white, or any combination thereof.
Zhu et al. disclose a preservative reagent for urine that increases the stability of cells, such as tumor cells, in urine for a period of several weeks (see abstract).  The preservative reagent of the invention is available as a liquid format in urine collection and preservative tubes (see paragraph 0017; meeting the ‘urine matrix’ limitation claim 1). The preservative reagent increases the stability of cells, such as tumor cells, in urine (see paragraph 0020; meeting the cell limitation of claim 1). Upon mixing a preservative reagent of the present invention with urine, the preservative reagent acts as a urine preservative that maintains original morphology of cells, such as tumor cells, and inhibits decomposition of DNA, RNA and microRNA in the cells (see paragraph 0028). Many methods can be used for isolation of cells from the preserved urine. The pelleted materials at the bottom of centrifuge tube could contain not only cells, but also red blood cells, and bacteria, etc. (see paragraph 0031; meeting the limitation claim 5).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US 2016/0021872 A1; Filed: 1/28/16 as applied to claims 1 and 5 above, as evidenced by Memorial Sloan Kettering Cancer Center (SK-BR-3_ Human Breast Cancer Cell Line), https://www.mskcc.org/research-advantage/support/technology/tangible-material/human-breast-cell-line-sk-br-3#:~:text=SK%2DBR%2D3%20is%20a,differentiated%20tumors%20in%20immunocompromised%20mice, accessed on June 4, 2022.
Independent claim 1 is drawn to a quality control substance for use with a microscopy-based sediment analyzer, the quality control substance comprising: a urine matrix; and a cancer cell, an algae cell, a yeast cell, egg white, or any combination thereof.
Dependent claim 2 is drawn to the quality control substance of claim 1, wherein the cancer cell is an SKBR-3 cell or an H-1975 cell. 
Zhu et al. teach a preservative reagent for urine that increases the stability of cells, such as tumor cells, in urine for a period of several weeks (see abstract).  The preservative reagent of the invention is available as a liquid format in urine collection and preservative tubes (see paragraph 0017; meeting the ‘urine matrix’ limitation claim 1). The preservative reagent increases the stability of cells, such as tumor cells, in urine (see paragraph 0020; meeting the cell limitation of claim 1). Upon mixing a preservative reagent of the present invention with urine, the preservative reagent acts as a urine preservative that maintains original morphology of cells, such as tumor cells, and inhibits decomposition of DNA, RNA and microRNA in the cells (see paragraph 0028). Many methods can be used for isolation of cells from the preserved urine. The pelleted materials at the bottom of centrifuge tube could contain not only cells, but also red blood cells, and bacteria, etc. (see paragraph 0031; meeting the limitation claim 5).
Zhu does not specifically teach that the quality control substance comprises the cancer cell SKBR-3 or H-1975. 
The claim would have been obvious before the effective filing date of the presently claimed invention to employ cancer cells from the genera of human breast cancer cells because the substitution of one known cancer cell for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Particularly, a SK-BR-3 cancer cell (meeting the limitation of claim 2), for example, that is often used as positive controls in assays for Her2.  Additionally, the cell line is also a useful preclinical model to screen for therapeutic agents targeting Her2 and to delineate mechanisms of resistance to Her2-targeted therapies. Accordingly, the subject matter of claim 2 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	
See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 


8.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zaman et al., Clinca Chimica Acta, 2010; 411:147-154 as applied to claims 1, 5 and 11 above, and further in view of Kauffman, Clinical Infectious Diseases 2005; 41:S371–6.
Independent claim 1 is drawn to a quality control substance for use with a microscopy-based sediment analyzer, the quality control substance comprising: a urine matrix; and a cancer cell, an algae cell, a yeast cell, egg white, or any combination thereof.
Dependent claim 4 is drawn to the quality control substance of claim 1, wherein the yeast cell is a naturally occurring yeast (Candida albican)present in urine or Saccharomyces cerevisiae.
Zaman teaches a quality control substance for use with a microscopy-based urine sediment analyzer. Analysis of the sample was able to detect and classify urine particles as red blood cells, white blood cells, squamous epithelial cells, crystals, bacteria, yeast and sperm (see page 148; 2.1-2.2; meeting the limitations of claims 1 and 5). Study 2.2 discloses that the sample collection, handling and transport have already been described previously [3]. The reference of [3] teaches that “Random urine, voided in a plastic beaker, was aspirated (10 mL) into Uridraw evacuated conical plastic tubes (Terumo Europe, Leuven, Belgium) and sent to the laboratory by means of a pneumatic tube system” (plastic tubes meeting the limitation of ‘urine matrix’). Lastly, Zaman teaches that they were able to count and identify RBC, WBC, squamous epithelial cells, yeast, bacteria, calcium-oxalate crystals in urine (see conclusion; meeting the limitation of claim 11).
Zaman does not specifically teach that the quality control substance comprises a naturally occurring yeast (Candida albican) present in urine or Saccharomyces cerevisiae.
Kauffman teaches that Candiduria is a common finding.  Yeasts can be detected in urine that is contaminated during collection, in patients who have bladder colonization, and in patients who have upper urinary tract infection that developed either from retrograde spread from the bladder or hematogenous spread from a distant source (see abstract). Particularly a naturally occurring yeast like Candida albican, for example, because C. albicans has been the yeast most commonly isolated from urine, accounting for 50%–70% of isolates in various studies [1,2–3]. C. glabrata and Candida tropicalis are the next most common species found in cultures of urine (see Kauffman, pages S372, thus meeting the limitation of claim 4).
Thus, claim would have been obvious because the substitution of one known yeast cell for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Particularly a naturally occurring yeast like Candida albican, for example, because C. albicans has been the yeast most commonly isolated from urine, accounting for 50%–70% of isolates in various studies. Accordingly, the subject matter of claim 4 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) where it notes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teaches to arrive at the claimed invention supports a conclusion of obviousness. 
Conclusion
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 4, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645